DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman et al. (USPN 9,191,219).
Regarding claim 1, Kaufman teaches an operating method of a peer, comprising: receiving a peer list from a hybrid overlay management server in response to an overlay network participation request of the peer [Abstract, receives peer list from server where endpoints can be designated as servers, Col. 4, line 61 – Col. 5, line 5]; selecting a first peer from the received peer list [Col. 3, lines 31-66, a first peer is selected to establish communication with other peers in the group]; establishing a connection with the selected first peer 
Regarding claim 11, Kaufman taches a peer comprising: a communicator [Abstract]; and a controller configured to receive a peer list from a hybrid overlay management server through the communicator in response to an overlay network participation request of the peer, to select a first peer from the received peer list, to establish a connection with the selected first peer, to establish a connection with at least one of second peers, and to determine one of the established connections as a primary path, wherein propagation of the overlay network participation request is initiated by the selected first peer, and each of the second peers corresponds to a peer that receives .
Allowable Subject Matter
Claims 2-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matthews et al. (USPN 9,137,027) teaches connecting a joining peer to an adjacent peer in the peer-to-peer network by a bootstrap peer.  The indication including the contact information for admitting peer is received by a joining peer through the bootstrap peer so as to modify the connection between the peers.

Wu (USPN 8,385,267) teaches requesting communication with a client by a peer in a peer-to-peer (P2P) overlay network.  The peer is directed to another peer to which the client is registered in the overlay network.  A determination is made that the client is not attached to the latter peer.
Previdi et al. (USPN 8,179,801) teaches the node identification is associated with the respective peers at a requesting node using infrastructure of an internet.  The requesting node is resided in the different areas of some the peers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464